United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                            September 7, 2007
                    FOR THE FIFTH CIRCUIT
                                                                         Charles R. Fulbruge III
                                                                                 Clerk
                                     No. 06-11162
                                   Summary Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

RANDY REED THROCKMORTON

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CR-69-3


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Randy Reed Throckmorton appeals the sentence imposed following his
guilty plea conviction for mail fraud, aiding and abetting. Throckmorton argues
that his sentence is unreasonable as a matter of law because this court’s
application of a presumption of reasonableness to sentences imposed within a
properly calculated guidelines range is in violation of the principles announced
in United States v. Booker, 543 U.S. 220 (2005). He concedes that the argument
is foreclosed by circuit precedent but raises it to preserve it for further review.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-11162

      Throckmorton’s argument is foreclosed by Rita v. United States, 127 S. Ct.
2456, 2462-66 (2007), wherein the Supreme Court affirmed the use of a
presumption of reasonableness to review sentences imposed within the
guidelines range.
      Throckmorton also argues that his sentence of 46 months of imprisonment,
which was within the applicable advisory sentencing guidelines range, is
unreasonable because the district court failed to consider the factors of 18 U.S.C.
§ 3553(a) and did not articulate its reasons for the imposition of his sentence.
Throckmorton has not shown that the sentence was unreasonable or that this
court should not defer to the district court’s determinations at sentencing. See
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Moreover, little
explanation is required when a court imposes a sentence within the advisory
guidelines range. See id.
      Accordingly, the Government’s motion for summary affirmance or
dismissal is DENIED. The Government’s alternative request for extension of
time is DENIED as unnecessary.          The judgment of the district court is
AFFIRMED.




                                        2